DETAILED ACTION
This action is in response to interview summary on 8/3/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority of 62/858,847, filed 6/7/2019. The listed inventor(s) is/are: Dhaliwal, Swarn Singh; Sandhu, Harjinder.
REASONS FOR ALLOWANCE
Claims 1-17 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for examiner’s amendment was given in an interview with Austin Benesh (79,454) on 8/3/2022. Attorney Benesh confirmed that claims 18-20 should be cancelled on 8/3/2022.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
This listing of claims replaces all prior versions, and listings, of claims in the application:
(Currently Amended) A collaboration platform for facilitating conversations between users, the collaboration platform comprising:
a communication device configured for:
transmitting a content creating interface to a plurality of user devices associated with a plurality of users;
receiving at least one content information through the content creating interface from at least one user device of the plurality of user devices;
receiving user information associated with a user of the plurality of users from a user device of the plurality of user devices; and
transmitting at least one of an update and at least one conversational content corresponding to the update to the user device of the plurality of user devices;
a processing device configured for:
generating the at least one conversational content associated with at least one context based on the at least one content information, wherein the at least one context comprises at least one of a collaboration group, a collaboration task, a collaboration issue, and a collaboration document;
generating at least one update corresponding to the at least one conversational content;
analyzing the user information;
determining a conversation scope associated with the user based on the analyzing; 
identifying the update of the at least one update based on the determining; 
analyzing the at least one content information;
determining at least one content status based on the analyzing of the at least one content information,
identifying a user device of the plurality of user devices based on the at least one content status, wherein the communication device is further configured for transmitting the at least one update to the user device of the plurality of user devices, wherein the user device is configured for presenting the at least one update, wherein the presenting of the at least one update interrupts the receiving of the at least one content information, creating an update queue based on the determining of the at least one content status, wherein the update queue comprises the at least one update; 
generating at least one notification based on the creating, wherein the communication device is further configured for transmitting the at least one notification to the user device of the plurality of user devices, wherein the user device is configured for presenting the at least one notification, wherein the presenting of the at least one notification does not interrupt the receiving of the at least one content information; and
a storage device configured for storing the at least one conversational content.
(Original) The collaboration platform of claim 1, wherein the content creating interface comprises a singleton compose box user interface, wherein the singleton compose box user interface comprises at least one control, wherein the at least one control facilitates creating of the at least one conversational content, wherein the at least one conversational content is structured and scalable.
(Original) The collaboration platform of claim 1, wherein the processing device is further configured for structuring the at least one conversational content in at least one structure, wherein the at least one structure is temporally persistent.
(Original) The collaboration platform of claim 1, wherein the at least one conversational content comprises at least one previous conversational content and at least one current conversational content, wherein each of the at least one previous conversational content and the at least one current conversational content is associated with at least one context, wherein the communication device is further configured for receiving at least one indication associated with at least one of the at least one previous conversational content and the at least one current conversational content from the user device, wherein the processing device is further configured for linking the at least one current conversational content with the at least one previous conversational content based on the at least one indication.
(Original) The collaboration platform of claim 1, wherein the communication device is further configured for:
receiving at least one device status of the plurality of user devices from at least one device sensor, wherein the at least one device sensor is configured for generating the at least one device status based on at least one status of the plurality of user devices; and 
transmitting the at least one conversational content to the plurality of user devices based on at least one sharing manner, wherein the processing device is further configured for identifying the at least one sharing manner corresponding to the at least one conversational content based on the at least one device status.
(Original) The collaboration platform of claim 5, wherein the at least one sharing manner comprises a real-time manner and a temporally persistent manner, wherein the at least one conversational content is consistent for at least one of the real-time manner and the temporally persistent manner.
(Original) The collaboration platform of claim 5, wherein the plurality of user devices is communicatively connectable to the communication device over at least one communication channel, wherein the at least one status comprises an online state and an offline state, wherein each user device of the plurality of user devices transitions between the online state and the offline state, wherein a user device of the plurality of user devices is not communicatively connected to the communication device in the offline state, wherein a user device of the plurality of user devices is communicatively connected to the communication device in the online state. 
(Original) The collaboration platform of claim 1, wherein the processing device is further configured for:
analyzing the at least one content information;
determining at least one content status based on the analyzing of the at least one content information, and
identifying a user device of the plurality of user devices based on the at least one content status, wherein the communication device is further configured for transmitting the at least one update to the user device of the plurality of user devices, wherein the user device is configured for presenting the at least one update, wherein the presenting of the at least one update interrupts the receiving of the at least one content information.
(Currently amended) A collaboration platform for facilitating conversations between users, the collaboration platform comprising: 
a communication device configured for:
transmitting a content creating interface to a plurality of user devices associated with a plurality of users;
receiving at least one content information through the content creating interface from at least one user device of the plurality of user devices;
receiving user information associated with a user of the plurality of users from a user device of the plurality of user devices; and
transmitting at least one of an update and at least one conversational content corresponding to the update to the user device of the plurality of user devices;
a processing device configured for:
generating the at least one conversational content associated with at least one context based on the at least one content information, wherein the at least one context comprises at least one of a collaboration group, a collaboration task, a collaboration issue, and a collaboration document;
generating at least one update corresponding to the at least one conversational content;
analyzing the user information;
determining a conversation scope associated with the user based on the analyzing;
identifying the update of the at least one update based on the determining;
analyzing the at least one content information;
determining at least one content status based on the analyzing of the at least one content information, and
identifying a user device of the plurality of user devices based on the at least one content status, wherein the communication device is further configured for transmitting the at least one update to the user device of the plurality of user devices, wherein the user device is configured for presenting the at least one update, wherein the presenting of the at least one update interrupts the receiving of the at least one content information;
creating an update queue based on the determining of the at least one content status, wherein the update queue comprises the at least one  update; and 
generating at least one notification based on the creating, wherein the communication device is further configured for transmitting the at least one notification to the user device of the plurality of user devices, wherein the user device is configured for presenting the at least one notification, wherein the presenting of the at least one notification does not interrupt the receiving of the at least one content information; and
a storage device configured for storing the at least one conversational content;
the device further configured for analyzing the at least one content information.
(Original) The collaboration platform of claim 1, wherein the communication device is further configured for:
transmitting a conversation user interface to the plurality of user devices, wherein the conversation user interface comprises at least one posting option control associated with the at least one conversational content;
receiving at least one posting option control indication corresponding to the at least one posting option control through the conversation user interface from the at least one user device; and
transmitting at least one of a discussion, a task, an issue, and an event to the plurality of user devices, wherein the processing device is further configured for:
identifying the at least one posting option control based on the at least one posting option control indication;
performing at least one action on the at least one conversational content based on the at least one posting option control; and
converting the at least one conversational content to the at least one of the discussion, the task, the issue, and the event based on the performing.
(Currently amended) The collaboration platform of claim 9, wherein the at least one conversational content forms at least one conversation, wherein the communication device is further configured for:
receiving at least one inserting point indication from the at least one user device; 
transmitting a one-time use email ID to the at least one user device; and
receiving an email associated with the one-time-use email ID from an external device, wherein the email is associated with the at least one context, wherein the processing device is further configured for:
identifying at least one inserting point in the at least one conversation based on the at least one inserting point indication;
generating the one-time-use email ID based on the identifying of the at least one inserting point;
processing at least one email information of the email; and
integrating the at least one email information in the at least one conversation based on the processing.
(Currently amended) The collaboration platform of claim 9, wherein the communication device is further configured for:
receiving at least one document from the at least one user device;
transmitting the at least one document to the plurality of user devices;
receiving at least one additional information corresponding to the at least one document from a user device of the plurality of user devices; and
transmitting at least one new document to the plurality of user devices, wherein the processing device is further configured for:
performing at least one action on the at least one document based on the at least one additional information;
generating the at least one new document based on the performing; and
generating at least one notification based on the performing, wherein the at least one notification comprises a time-stamp, wherein the storage device is further configured for storing the at least one notification, wherein the storage device does not store the at least one document and the at least one new document.
(Currently amended) The collaboration platform of claim 9, wherein the communication device is further configured for;
receiving a plurality of information from the plurality of user devices, wherein the processing device is further configured for:
analyzing the plurality of information;
generating at least one organizational unit associated with at least one organization based on the analyzing, wherein the at least one organizational unit is associated with at least one hierarchical level of an organizational hierarchy, wherein the at least one organizational unit comprises at least one user, wherein the at least one user is associated with the at least one user device; and
forming at least one team based on the generating, wherein the at least one team comprises the at least one user of the at least one organizational unit, wherein the at least one user is associated with the at least one hierarchical level.
(Original) The collaboration platform of claim 13, wherein the at least one organization comprises a first organization and a second organization, wherein the at least one organizational unit comprises a first organizational unit and a second organizational unit, wherein the first organizational unit is associated with the first organization and the second organizational unit is associated with the second organization.
(Original) The collaboration platform of claim 14, wherein the at least one team comprises at least one first user of the first organizational unit and at least one second user of the second organizational unit, wherein the at least one first user is associated with at least one first hierarchical level of the organizational hierarchy and the at least one second user is associated with at least one second hierarchical level of the organizational hierarchy.
(Original) The collaboration platform of claim 13, wherein the at least one organizational unit comprises a plurality of organizational units associated with a plurality of hierarchical levels, wherein the plurality of organizational units comprises the plurality of users associated with the plurality of user devices, wherein the communication device is further configured for: 
receiving data from a user device of the plurality of user devices associated with a user of the plurality of users, wherein the user is associated with an organizational unit of the plurality of organizational units, wherein the organizational unit is associated with a hierarchical level of the plurality of hierarchical levels; and
transmitting the data to at least one subordinate user device of the plurality of user devices associated with at least one subordinate user of the plurality of users, wherein the at least one subordinate user is associated with at least one lower organizational unit of the plurality of organizational units, wherein the processing device is further configured for:
comparing the plurality of hierarchical levels associated with the plurality of organizational units with the hierarchical level of the organizational unit; and
identifying the at least one lower organizational unit of the plurality of organizational units based on the comparing, wherein the at least one lower organizational unit is associated with the at least one lower hierarchical level of the plurality of hierarchical levels, wherein the at least one lower organizational unit comprises the at least one subordinate user of the plurality of users, wherein the at least one subordinate user is associated with the at least one subordinate user device of the plurality of user devices, wherein at least one position of the at least one lower hierarchical level is lower in the organizational hierarchy than a position of the hierarchical level in the organizational hierarchy.
(Original) The collaboration platform of claim 1, wherein the processing device is further configured for determining at least one collaboration of the user of the plurality of users based on the analyzing of the user information, wherein the identifying of the update of the at least one update is based on the at least one collaboration.
(Cancelled) 
(Cancelled)
(Cancelled)
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446